Citation Nr: 1404208	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-05 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis with sinusitis.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 
 
The Veteran served on active duty for 18 days in January 1998, and from April 2001 to April 2005.     
This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The issues have been recharacterized to comport with the evidence of record.  

A hearing was held before the undersigned Veterans Law Judge on November 19, 2013.  The hearing transcript is of record.

In a November 2013 clinical note, the Veteran stated that he believes his headaches are related to his sleep apnea and allergic rhinitis with sinusitis; thus, a claim for service connection for headaches on a secondary basis has been raised.  The issue is referred to the agency of original jurisdiction for disposition.  

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 





FINDINGS OF FACT

1.  Allergic rhinitis with sinusitis is attributable to the Veteran's active service.

2.  Sleep apnea is attributable to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for allergic rhinitis with sinusitis are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The criteria for service connection for sleep apnea are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the claims for service connection for sleep apnea and allergic rhinitis with sinusitis, the Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran has been diagnosed with sleep apnea and allergic rhinitis with sinusitis.  He asserts that these disorders had their onset during his period of active service from 2001 to 2005.  

Service treatment records reflect that the Veteran was treated in August 2003 for complaints of sinus pain and pressure, sinus headaches, and coughing.  He was diagnosed with an upper respiratory infection.  There is no indication of further treatment for rhinitis or a sinus disorder.   There is no indication of a sleep disorder.  

During an October 2010 VA general medical examination, the Veteran stated that his sinus congestion began in 2003.  His sinuses were congested "year-round," and he had frequent nosebleeds.  He had had 2 periods of incapacitation because of sinusitis in the past year.  An X-ray of the Veteran's sinuses was normal.  The examiner found that the Veteran's sinusitis was not due to exposure to environmental toxins during his service in Southwest Asia, but did not comment on whether it had its clinical onset during service.  

As to his sleep disorder, the Veteran stated that he first noticed symptoms in 2004.  He was able to initiate sleep, but woke several times in the night gasping for air.  He reported that others heard him snoring.  A physical examination showed abnormally large tonsils.  A sleep study was conducted, which showed sleep apnea.  The Veteran was advised to seek CPAP therapy from his primary care physician or from his local VA medical facility.  The examiner found that the Veteran's sleep apnea was not due to exposure to environmental toxins during his service in Southwest Asia, but did not comment on whether it had its clinical onset during service.  

During an October 2013 evaluation, the Veteran indicated that he had had problems with sleep apnea and sinusitis since 2003, when he was in service.  

November 2013 and December 2013 statements from Dr. M.H., the Veteran's treating physician, stated that he was treating the Veteran for allergic rhinitis sinusitis, and sleep apnea, which had begun during service.  Although Dr. H. did not have the benefit of reviewing the claim folder, Dr. H. had treated the Veteran since childhood, and indicated that the Veteran did not have a history of sinus problems or sleep apnea prior to entering service.  

The VA examination report is no probative value, since the examiner did not comment on whether the Veteran's sleep apnea and sinusitis had its onset during service.  

Dr. H.'s report, on the other hand, found that the Veteran's symptoms must have been incurred during service, because he had treated the Veteran both prior to his entry into service and after his separation, and the Veteran did not have a history of allergic rhinitis, sinusitis or sleep apnea prior to entering service.  His conclusions are based upon his professional judgment and his personal treatment of the Veteran both prior to and after his 2001 to 2005 period of service.  Dr. H.'s opinion is competent, credible and highly probative.  Service connection for sleep apnea and allergic rhinitis with sinusitis is warranted.  



ORDER

Entitlement to service connection for allergic rhinitis with sinusitis is granted.

Entitlement to service connection for sleep apnea is granted.


REMAND

According to clinical notes from VA and from the Veteran's local Vet Center, he has reported symptoms of a mental disorder related to his service for several years.  The Veteran was afforded a VA mental disorders examination in September 2010, but the examiner was unable to formulate a diagnosis because the Veteran overreported the severity of his symptoms on neuropsychological testing.  Since the Veteran was last examined, he has submitted private treatment records from his local Vet Center, with a notation that his symptoms are consistent with posttraumatic stress disorder (PTSD).  Under these circumstances, a new VA examination must be scheduled.  Updated VA treatment records and Vet Center records must also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since June 2011, including from the Vet Center from which the Veteran has sought treatment for PTSD.    

2.  After associating with the claim file all available records and/or responses received pursuant to the above-requested development, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder.  The examiner must thoroughly review the Veteran's claim file, to include a copy of this remand.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claim file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis, including fear of hostile military or terrorist activity, and comment upon the link between the current symptomatology and the Veteran's stressor(s).  

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other psychiatric disorders, such as depression, that are at least as likely as not related to his active military service.  All opinions must be set forth in detail and explained in the context of the record.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


